 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeming Division,Crane Co. and United Steelworkersof America,AFL-CIO-CLC. Case 8-CA-8692June 2, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSUpon a charge filed on October 23, 1974, byUnited Steelworkers of America, AFL-CIO-CLC,herein called the Union, and duly served on DemingDivision, Crane Co., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 8, issueda complaint on November 26, 1974, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce-within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly, served on the parties tothis proceeding.-With respect to the unfair labor practices, thecomplaint alleges in substance that on September 13,1974, following a Board election in Case 8-RC-9457theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about October 16, 1974, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On December 3 and 4, 1974, respectively,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On December 19, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 27,1975, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the1Officialnotice is taken of the record in the representation proceeding,Case 8-RC-9457, asthe term "record"isdefined in Secs.102 68 and102.69(g) of the Board's Rules and Regulations,Series 8,as amended. SeeLTV Electrosystems,Inc,166NLRB 938 (1967),enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d 26218 NLRB No. 1National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, as amended, and inits response to the Notice To Show Cause, Respon-dent admits the factual averments of the complaintbut denies the representativestatusof the Union andthevalidityof its certification.Respondent alsoadmits that the Union requested, and that it declinedto furnish, information relevant to wages, hours, andvarious benefits presently enjoyed -by employees inthe stipulated unit on the ground that the Union wasnot the duly certified representative of its employeesbecause of the - Board's ruling on its electionobjections.We do not agree.Review of the record herein, including that in Case8-RC-9457, discloses that an election conductedpursuant to a Stipulation for Certification UponConsent Election on May 16, 1974, resulted in a voteof 46 to 45 in favor of the Union with no void orchallenged ballots. OnMay 23, 1974, Respondentfiled objections to the election. After an investiga-tion, the Regional Director concluded in his Reporton Objections that Respondent's objections were notproperly filed and served pursuant to Section 102.69of the Board's Rules and Regulations. Accordingly,he recommended that the objections be overruled intheir entirety and the Union certified. Respondentfiled timely exceptions to the Regional Director'sReport on Objections. On September 13, 1974, theBoard, upon consideration of the entire recordincluding the Regional Director's report and theRespondent's exceptions, issued a Decision andCertification of Representative in which it adoptedthe findings, conclusions, and recommendations ofthe Regional Director and certified the Union.It iswell settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigateissueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances exist(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C Va., 1967);Follett Corp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7,1968); Sec.9(d) of the NLRA2 SeePittsburgh Plate GlassCo v. N.LR.B.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs. 102.67(f) and102.69(c). DEMING DIVISION, CRANE CO.herein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.On this motion, Respondent contends, in sub-stance, that it should not be subjected to summaryjudgment because the Regional Director's investiga-tion of the representation issues focused on proce-dural considerations and his recommendation to theBoardwas based upon procedural rather thansubstantive grounds.3 In support of this contention,Respondent points out that the cases cited by theGeneralCounsel in support of his Motion forSummary Judgment referred to "full litigation," "fullinvestigation," or consideration and rejection of allsubstantiveissues. From the foregoing circumstance,Respondent apparently infers that the longstandingproscription of relitigation, in the subsequent unfairlabor practice proceeding, of matters determined inthe representation proceeding is limited to substan-tive issues and does not embrace procedural determi-nations.We do not accept this distinction. It wouldbe nugatory and inconsistent with the purpose of theproscription to sustain dismissals of objections andto grant summary judgments on the merits, whilereserving to respondents a right to litigate thesubstantive aspects of dismissals based on proceduralgrounds .4We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,an Illinois corporation, operatesenterprises located in various States of the UnitedStates,includingan unincorporated division atSalem, Ohio, known as the Deming Division, CraneCo., its only facility involved herein, where it isengaged in the manufacture of pumping equipment.Respondent annually ships manufactured productsvalued in excess of $50,000 from its plant in Salem,Ohio, directly to points located outside the State ofOhio.We fmd, on the basis of the foregoing, thatRespondent is, and has been at alltimesmaterialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.3Respondent does not contend that its objections to the election in therepresentation proceeding were timely served on the Union and there isnothing in the record that would establish a valid and compelling reasonH. THE LABOR ORGANIZATION INVOLVED131United Steelworkersof America, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All office clerical employees and technicalemployees, including draftsmen, tool designers,process engineers, power industries product spe-cialist, curve technician, senior draftsmen, exclud-ing all production and maintenance employees,salesmen, industrial engineers, all exempt employ-ees, professional employees, confidential employ-ees, guards and supervisors as defined in the Act.2.The certificationOn May 16, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 8 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on September 13, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 16, 1974, andagain on October 4 and 16, 1974, and at all timesthereafter, the Union has requested the Respondenttobargain collectivelywith it as the, exclusivecollective-bargaining representative of all the em-ployees in the above-described unit and to furnish itthe following information, set forth in the Union'sSeptember 16, 1974, letter, relevant and necessary toitsperformance as collective-bargaining representa-tive of employees in the said unit:A list of job descriptions and classifications;salaries being paid to each employee in the unit;insurance furnished by the Company or contrib-why compliance with the service requirement of Sec. 102.69 of the Rulescould not have been effected.4SeeJason/Empire,Inc.,212 NLRB 137(1974). 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDutor; number of holidays; amount of vacations atthe various years of service; pension coverage forthese employees including type and latest fundreport;other fringe benefits accruing to theseemployees such as sick days; pay practices otherthan salary such as bonus, etc.; last hire date ofemployees; seniority rights as to promotion,demotion, layoff, and recall; and personal timeoff with pay such as bereavement or funeral leave,jury service, etc.Commencing on or about October 16, 1974, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognizeand bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit or to furnish the informa-tion requested by the Union in its letter of September16, 1974.Accordingly,we find that the Respondent has,since October 16, 1974, and at all times thereafter,refused, to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.We further -find that Respondent has, sinceOctober 16, 1974, and at all times thereafter, refusedto- bargainwith the Union by withholding theaforementioned information requested by the Unionand continues to refuse to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMED1Having found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.Having found that Respondent refused to bargainwith the Union in violation of Section 8(a)(5) and (1)of the Act by refusing, upon request, to furnishcurrent information relevant and necessary to theUnion's performance as collective-bargaining repre-sentative of the employees in the bargaining unitdescribed above, Respondent will be required tofurnish such information upon request:In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. SeeMar Jac Poultry Company, Inc.,136,NLRB 785 (1962);Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied.379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Deming Division, Crane Co., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3.All office clerical employees and technicalemployees, including draftsmen, tool designers,process engineers, power industries product special-ist,curve technician, senior draftsmen, excluding allproduction and maintenance employees, salesmen,industrial engineers, all exempt employees, profes-sionalemployees, confidential employees, guardsand supervisors as defined in the Act, constitute aunitappropriate for the purposes of -collectivebargaining within the meaning of Section 9(b) of theAct.4.Since September 13, 1974, the above-namedlabor. organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about October 16, 1974, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive,bargaining representative of all the employees ofRespondent in the appropriate unit, and to furnishcurrent information relevant and necessary to theUnion's performance as collective-bargaining repre- DEMING DIVISION, CRANE CO.133sentative of the unit employees, such as a list of jobdescriptions and classifications; salaries being paidto each employee in the unit; insurance furnished bythe Company or contributory; number of holidays;amount of vacations at the various years of service;pension coverage for these employees including typeand la test fund report; other fringe benefits accruingto these employees such as sick days; pay practicesother than salary such as bonus, etc.; last hire date ofemployees; seniority rights as to promotion, demo-tion, layoff, and recall; and personal time off withpay such as bereavement or funeral leave, juryservice, etc.,Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Deming Division,CraneCo.,Salem,Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelworkersof America, AFL-CIO-CLC, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:Alloffice clerical employees and technicalemployees, including draftsmen, tool designers,process engineers, power industries product spe-cialist, curve technician, senior draftsmen, exclud-ing all production and maintenance employees,salesmen, industrial engineers, all exempt employ-ees, professional employees, confidential employ-ees, guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)Upon request, furnish to the Union thefollowing current information relevant and necessaryto the Union's performance as collective-bargainingrepresentative of the unit employees such as a list ofjob descriptions and classifications; salaries beingpaid to each employee in the unit; insurancefurnished by the Company or contributory; numberof holidays; amount of vacations at the various yearsof service; pension coverage for these employeesincluding type and latest fund report; other fringebenefits accruing to these employees such as sickdays; pay practices other than salary such as bonus,etc.; last hire date of employees; seniority rights as topromotion, demotion, layoff, and recall; personaltime off with pay such as bereavement or funeralleave, jury service, etc.(c) Post at place of business in Salem, Ohio, copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 8, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 8, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedSteelworkers of America, AFL-CIO-CLC, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the exerciseof the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All office clerical employees and technicalemployees, including draftsmen, tool design-ers,process engineers, power industriesproduct specialist, curve technician, seniordraftsmen, excluding all production andmaintenance employees, salesmen, industrialengineers, all exempt employees, profession-al employees, confidential employees, guardsand supervisors as defined in the Act.WE WILL furnish to the above-named Unionthe following current information, relevant andnecessary to the Union's performance as collec-tive-bargaining representative of the unit employ-ees: a list of job descriptions and classifications;salaries being paid to each employee in the unit;insurance furnished by the company or contribu-tory; number of holidays; amount of vacations atthe various years of service; pension coverage forthese employees including type and latest fundreport;other fringe benefits accruing to theseemployees such as sick days; pay practices otherthan salary such as bonds, etc.; last hire date ofemployees; seniority rights as to promotion,demotion, layoff, and recall; personal time offwith pay such as bereavement or funeral leave,jury service, etc.DEMING DIVISION,CRANE CO.